DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24-25 are objected to because of the following informalities:  
With respect to claim 24, the term “the three point registration” in line 1 has no proper antecedent basis because only “a three point registration system” (emphasis added) was previously recited. Additionally the term “the rectangular screen” in line 2 has no proper antecedent basis because only “a rectangular screen frame” (emphasis added) was previously recited.  
With respect to claim 25, the term “the three point registration” in line 1 has no proper antecedent basis because only “a three point registration system” was previously recited. 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 30-34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (US 5,156,089) in view of Oleson (US 5,953,987) and Berner (US 6,076,459).
With respect to claim 21, McCue et al. teach an apparatus (Fig. 1) for preparing an emulsion coated screen 14 for a screen printing operation, comprising:
a housing 73 having a screen support structure 12 for receiving a rectangular screen frame 42 holding an emulsion coated screen 14, 44;
a reservoir (i.e., ink holding container) containing a supply of an ultraviolet light blocking agent (i.e., water soluble ink for printing graphic);
a print applicator 16 (column 4, lines 61-62) connected to the housing for printing on a first side of the screen, the print applicator in fluid communication with the reservoir (i.e., ink holding container), the print applicator 16 configured for relative movement with the screen support structure 12 (via means 22, 24, 28, 34 providing relative movement between the print head 16 and the screen bed 12 along a two dimensional plane (X-Y) attached to the housing at a predetermined distance (see column 4, lines 47-55)) to print on select regions of the screen); and 

Note McCue et al. teaches a registration system 50, 52, 54 for contacting different sides of the screen frame connected to the screen support structure as described in column 3, lines 48-66, but does not specifically teach a three point registration system.  However, the provision of a three-point registration system for positioning a screen frame on a support structure is well known in the art, as exemplified by the three point registration system of Oleson shown in Figures 5-6 in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the registration system in McCue et al. to be a three point registration system as taught by Oleson as it would simply require the obvious substitution of one known registration system for another to allow for more precise positioning of the screen on the support.   
 Additionally, McCue et al. as modified does not specifically teach the ultra-violet light source is attached to the housing of the apparatus and configured for relative movement with the screen support structure as recited.  However, Berner teaches it is well known in the art to have an apparatus for preparing screens for screen printing including both a printer head and a light source connected to a housing and configured for relative movement to the screen substrate such that the screen substrate is exposed to the light source to provide photoreactive curing of the substrate.  See, in particular, Figures 3-5 and column 3, line 26-column 5, line 6 of 
With respect to claim 22, note McCue et al. teaches the ability to adjust the position of the screen along the Z axis in column 3, line 67-column 4, line 7 but is silent with respect to the particular configuration of the structure and whether it is arranged at the specific spacing recited, i.e., spacing between the screen and the source of UV light is less than 1 inch.  However, the optimum spacing between the light source and the screen could easily be determined through obvious routine experimentation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus with the specific spacing recited so as to allow for proper imaging and exposure of the screen during the preparation process.    
With respect to claim 23, note McCue teaches the print applicator 16 comprises a digital print machine in column 4, lines 61-62.
With respect to claim 24, note Oleson teaches the three point registration system including a first retainer 41, 42 for contacting a first side of the rectangular screen frame 10, 11 and a second retainer 43 for contacting a second side of the rectangular screen frame 10, 11.  
With respect to claim 25, note Oleson teaches the three point registration system includes a barrier 60, 70, 62, 72 for contacting a third side of the screen frame.

With respect to claim 31, McCue et al. teach a method of preparing a screen 14 for a screen printing machine (Fig. 1) comprising the steps of:
providing a housing 73 having a print applicator 16 in fluid communication with a reservoir (i.e., ink holding container) holding a supply of ultraviolet light blocking agent (i.e., water soluble ink for printing graphic), and a screen support structure 12 in operative alignment with the print applicator 16;
loading a rectangular screen frame 42 containing an emulsion coated screen 14, 42 onto a screen support structure (i.e., screen bed) 12;
contacting a first side of the screen frame with a first component 52 of a registration system 50 on the screen support structure 12;
contacting a second side of the screen frame with a second component 54 of the registration system 50 on the screen support structure 12;
printing a quantity of UV light blocking agent (i.e., a water soluble ink forming the graphic 48) on a first side of the emulsion coated screen 14 with the print applicator 16 on the housing; and

Note McCue et al. teaches a registration system 50, 52, 54 for contacting different sides of the screen frame connected to the screen support structure as described in column 3, lines 48-66, but does not specifically teach a three point registration system including the step of contacting the third side of the screen frame with a third component of the registration system on the screen support structure.  However, the provision of a three-point registration system for positioning a screen frame on a support structure including first, second and third steps of engaging the three components of the registration system is well known in the art, as exemplified by the three point registration system of Oleson shown in Figures 5-6 in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the registration system in McCue et al. to be a three point registration system including a third step of contacting a third side of the screen with a third component of the registration system as taught by Oleson to allow for more precise positioning of the screen on the support.   
 With respect to claim 32-33, note Berner teaches the step of printing the light blocking agent and the step of exposing the screen can occur in first and second relative movements between the screen support structure and the print applicator and light source, as described in column 3, lines 56-column 4, line 52.  In view of this teaching, there is no unobviousness in the provision of multiple relative movements of the screen and print applicator and UV light source in McCue et al. as modified to allow for printing and exposing of the screen as desired.  

With respect to claim 37, note McCue et al. teaches the ability to adjust the position of the screen along the Z axis in column 3, line 67-column 4, line 7 but is silent with respect to the particular configuration of the structure and whether it is arranged at the specific spacing recited, i.e., spacing between the screen and the source of UV light is less than 1 inch.  However, the optimum spacing between the light source and the screen could easily be determined through obvious routine experimentation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the process of McCue et al. as modified with an exposing step maintain the specific spacing between the UV light and screen as recited so as to allow for proper imaging and exposure of the screen during the preparation process.    
With respect to claim 38, note McCue et al. teach the step of receiving a digitally encoded design for printing on the screen by the print applicator in column 4, lines 20-60. 
With respect to claim 39, note McCue et al. teaches the step of rinsing the screen subsequent to the step of exposing the first side of the screen to the source of UV light, as described in column 6, lines 29-38.

Claims 26-29 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (US 5,156,089) in view of Oleson (US 5,921,176) and Berner (US 6,076,459) as s 21-25, 30-34, and 37-39 above, and further in view of Ulland et al. (US 2002/0192569 A1).
With respect to claims 26-28, McCue et al. as modified teaches an apparatus as recited with the exception of the source of UV light comprising an array of light emitting diodes arranged in a plurality of rows and columns.  Ulland et al. teach that it is well known in the art to use an array of UV light emitting diodes (Figures 3A-3C) arranged in a plurality of rows and columns (Fig. 3A) for curing and exposing photoreactive compositions.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the UV light source of McCue et al. in view of Oleson and Berner to be UV light emitting diodes as taught by Ulland et al. as it would simply require the obvious substitution of one known UV light source for another to provide exposure of photoreactive compositions with a rapid, high-quality and inexpensive exposure system.
With respect to claim 29, note that Ulland et al. teaches the light emitting diode arrangement includes a first row and second row and these diodes will inherently include some amount of overlap of the light emitted from the diodes in each row.  Although Ulland et al. is silent with respect the amount of overlap of the diodes, the optimum amount of overlap of the light between the different rows of diodes could easily be determined through obvious routine experimentation.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the UV light source of McCue et al. as modified by Oleson and Berner to be an array of UV light emitting diodes as taught by Ulland et al. as it would simply require the obvious substitution of one known UV light source for another 
With respect to claim 35, McCue et al. as modified teach a method as recited but is silent with respect to the particular amount of time necessary for the exposing step.  However, the provision of an UV exposing step being less than 1 minute in a process for preparing a photosensitive coated screen is well known in the art, as exemplified by the UV exposure step  described in paragraphs [0006], [0023], and [0051] of Ulland et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the UV exposure step in McCue et al. as modified to be less than 1 minute to more efficiently provide a screen with the desired amount of exposure for creating the printing screen.       
With respect to claim 36, McCue et al. as modified teach a method as recited but is silent with respect to the exact wavelengths of the UV light provided in the exposing step.  However, UV exposing steps including the provision of light having a wavelength of between 360 and 400 nm in a process for preparing a photosensitive coated screen is well known in the art, as exemplified by the UV exposure step described in paragraphs [0007], [0030] and [0051] of Ulland et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the UV exposure step of McCue et al. as modified to including light having wavelengths between 360 and 400 nm to efficiently provide a screen with the desired amount of exposure for creating the printing screen.      

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (US 5,156,089) in view of Oleson (US 5,921,176) and Berner (US 6,076,459) as applied to claims 21-25, 30-34, and 37-39 above, and further in view of Hung et al. (US 5,456,174).
With respect to claim 40, McCue et al. as modified by Oleson and Berner teach a method as recited with the exception of the step of drying the screen subsequent to rinsing the screen.  Hung et al. teach it is well known in the art to have a method of manufacturing screen plates including a step of drying the screen (in drying station 30) subsequent to the rinsing step (in the washing station 20), as exemplified by the process described in column 1, lines 26-42 and shown in Figure 1.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the step of drying the screen after the screen rinsing step in the process of McCue et al. as modified to allow for drying the screen after the rinsing and exposure processes.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25 and 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9,527,274 B2 (hereafter referred to . Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass an apparatus for preparing a screen comprising a housing, three point registration system, reservoir, print applicator and source of UV light.  
With respect to claim 21, note claims 1 and 4 of US ‘274.
With respect to claim 22-23, 30, and 32-40, note that the various details recited in these claims are well known features of an apparatus or method for preparing an emulsion screen or merely obvious modifications of the apparatus and method and therefore do not patentably distinguish from the subject matter recited in claims 1 and 4-6 of US ‘274.  
With respect to claim 24, note claims 1 and 4 of US ‘274.
With respect to claim 25, note claims 1 and 4 of US ‘274.
With respect to claim 31, note claims 1 and 4 of US ‘274 render obvious the method of claim 31.
With respect to claim 32, note claim 5 of US ‘274.
With respect to claim 33, note claim 6 of US ‘274.  

Claims 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9,527,274 B2 in view of Ulland et al. US 2002/0192569 A1). 
With respect to claims 26-28, note claims 1 and 4-6 of US 274 do not teach the specifics of the source of UV light and whether it includes an array of light emitting diodes arranged in a plurality of rows and columns as recited. However, Ulland et al. teach that it is well known in the art to use an array of UV light emitting diodes (Figures 3A-3C) arranged in a plurality of rows 
With respect to claim 29, note that Ulland et al. teaches the light emitting diode arrangement includes a first row and second row and these diodes will inherently include some amount of overlap of the light emitted from the diodes in each row.  Although Ulland et al. is silent with respect the amount of overlap of the diodes, the optimum amount of overlap of the light between the different rows of diodes could easily be determined through obvious routine experimentation.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the UV light source of claims 1 and 4-6 of US ‘274 to be an array of UV light emitting diodes with an overlap as recited as it would simply require the obvious selection of the desired UV light source configuration to provide exposure of photoreactive compositions with a rapid, high-quality and inexpensive exposure system.

Claims 21-27 and 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-14 of U.S. Patent No. 9,649,837 B2 (hereafter referred to as US ‘837) in view of Oleson (US 5,953,987).

With respect to claim 22, note claim 6 of US ‘837.
With respect to claim 23, note claim 6 of US ‘837.
With respect to claims 24-25, note Oleson teaches the three point registration system including a first retainer 41, 42 for contacting a first side of the rectangular screen frame 10, 11 and a second retainer 43 for contacting a second side of the rectangular screen frame 10, 11 and teaches the three point registration system includes a barrier 60, 70, 62, 72 for contacting a third side of the screen frame.
With respect to claim 26, note claim 9 of US ‘837.
With respect to claim 27, note claim 9 of US ‘837.
With respect to claims 30 and 40, note that the various details recited in these claims are well known features of an apparatus or method for preparing an emulsion screen or merely obvious modifications of the apparatus and method and therefore do not patentably distinguish from the subject matter recited in claims 6-14 of US ‘837.  

With respect to claim 34, note claim 14 of US ‘837.
With respect to claim 35, note claim 11 of US ‘837.
With respect to claim 36, note claim 13 of US ‘837.
With respect to claim 39, note claim 14 of US ‘837. 

Claims 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-14 of U.S. Patent No. 9,649,837 B2 as modified by Oleson and further in view of Ulland et al. US 2002/0192569 A1). 
With respect to claim 28, note claims 6-14 as modified by Oleson do not teach the specifics of the source of UV light and whether it includes an array of light emitting diodes arranged in a plurality of rows and columns as recited. However, Ulland et al. teach that it is well known in the art to use an array of UV light emitting diodes (Figures 3A-3C) arranged in a plurality of rows and columns (Fig. 3A) for curing and exposing photoreactive compositions.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the UV light source of claims 6-14 of US ‘837 to be UV light emitting diodes as taught by Ulland et al. as it would simply require the obvious substitution of one known UV light source for another to provide exposure of photoreactive compositions with a rapid, high-quality and inexpensive exposure system.
With respect to claim 29, note that Ulland et al. teaches the light emitting diode arrangement includes a first row and second row and these diodes will inherently include some amount of overlap of the light emitted from the diodes in each row.  Although Ulland et al. is .

Claims 21-25 and 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,245,823 B2 (hereafter referred to as US ‘823) in view of Oleson (US 5,953,987).
With respect to claim 21, note claim 1 teaches a method including an apparatus as recited with the exception of including a three point registration system for contacting three different sides of the screen frame connected to the screen support structure.  However, the provision of a three-point registration system for positioning a screen frame on a support structure is well known in the art, as exemplified by the three point registration system of Oleson shown in Figures 5-6 in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of claims 6-14 with a three point registration system as taught by Oleson  to allow for more precise positioning of the screen on the support.
With respect to claim 22, note claim 9 of US ‘823.
With respect to claim 23, note claim 1 of US ‘823.

With respect to claims 30 and 35-36, note that the various details recited in these claims are well known features of an apparatus or method for preparing an emulsion screen or merely obvious modifications of the apparatus and method and therefore do not patentably distinguish from the subject matter recited in claims 1-10 of US ‘823.  
With respect to claims 32-34, note claim 1 of US ‘823.
With respect to claim 37, note claim 9 of US ‘823.
With respect to claim 38, note claim 2 of US ‘823.
With respect to claims 39-40, note claim 5 of US ‘823. 

Claims 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,245,823 B2 in view of Ulland et al. US 2002/0192569 A1). 
With respect to claims 26-28, note claims 1-10 of US ‘823 do not teach the specifics of the source of UV light and whether it includes an array of light emitting diodes arranged in a plurality of rows and columns as recited. However, Ulland et al. teach that it is well known in the art to use an array of UV light emitting diodes (Figures 3A-3C) arranged in a plurality of rows and columns (Fig. 3A) for curing and exposing photoreactive compositions.  In view of this 
With respect to claim 29, note that Ulland et al. teaches the light emitting diode arrangement includes a first row and second row and these diodes will inherently include some amount of overlap of the light emitted from the diodes in each row.  Although Ulland et al. is silent with respect the amount of overlap of the diodes, the optimum amount of overlap of the light between the different rows of diodes could easily be determined through obvious routine experimentation.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the UV light source of claims 1-10 of US ‘823 to be an array of UV light emitting diodes with the overlap as recited as it would simply require the obvious selection of a UV light source configuration to provide exposure of photoreactive compositions with a rapid, high-quality and inexpensive exposure system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Webster et al. (US 5,189,951) teaches a screen support with a registration system having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
February 26, 2021